DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 28-30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2012/0244643) in view of Tsuji et al (US 2012/0262053; hereinafter referred to as Tsuji).
Regarding Claim 11, Yamazaki discloses a projection display (Figure 1B) comprising: 
a transparent support (Figure 1B; Counter Substrate 121); 
a projector lens array (Figure 1B; Lens Array 127) with a plurality of projector lenses (Figure 1B; Lens Array 127) arranged on the transparent support (see Figure 1B); 
an object structure array (Figure 1B; Lens Array 125) arranged on the transparent support (see Figure 1B and Paragraph [0073]), the object structure array 
an illumination layer (Figure 1B; EL element comprising a lower electrode layer 103, an EL layer 105, and the upper electrode layer 107) for illuminating the object structures (see Figure 1B and Paragraph [0062]), the illumination layer (Figure 1B; EL element comprising a lower electrode layer 103, an EL layer 105, and the upper electrode layer 107) being arranged on the object structure array (see Figure 1B), 
wherein the illumination layer (Figure 1B; EL element comprising a lower electrode layer 103, an EL layer 105, and the upper electrode layer 107) comprises a first electrode (Figure 1B; Upper Electrode Layer 107), a second electrode (Figure 1B; Lower Electrode Layer 103), and a light-emitting layer (Figure 1B; EL Layer 105) arranged between the first electrode (Figure 1B; Upper Electrode Layer 107) and the second electrode (Figure 1B; Lower Electrode Layer 103), and wherein the first electrode (Figure 1B; Upper Electrode Layer 107) is a transparent electrode (see Paragraph [0062]; wherein it is disclosed that a material having a property of transmitting light emitted from the EL layer 105 is used for the upper electrode layer 107).

Tsuji discloses a projection display (Figure 5) comprising: 
a transparent support (Figure 5; Substrate 2); 
a projector lens array (Figure 5; Lens Structure Section 6) with a plurality of projector lenses (Figure 5; Lens Bodies 12) arranged on the transparent support (see Figure 5); 
an object structure array (Figure 5; Lens 1) arranged on the transparent support (Figure 5; Substrate 2) on a side of the support (Figure 5; Substrate 2) facing away from the projector lens array (see Figure 5; wherein the lens 1 faces away from the lens structure section 6), the object structure array (Figure 5; Lens 1)  comprising a plurality of essentially identical object structures (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the object structure of Yamazaki such that the object structure array is arranged on the transparent support on a side of the support facing away from the projector lens array, as taught by Tsuji, because doing so would allow for light emitted from each light emission unit to be extracted to the side opposite to the substrate efficiently (see Tsuji Paragraph [0045]-[0046]).
Regarding Claim 28, Yamazaki as modified by Tsuji discloses the limitations of claim 11 as detailed above.
Yamazaki further discloses no condenser lens is arranged between the object structures (Figure 1B; Lens Array 125) and the illumination layer (see Figure 1B; EL 
Regarding Claim 29, Yamazaki as modified by Tsuji discloses the limitations of claim 28 as detailed above.
	Yamazaki discloses the distance between a projector lens (Figure 1B; Lens Array 127) and its associated object structure (Figure 1B; Lens Array 125) corresponds to the focal length of the respective projector lens (see Figure 1B and Paragraph [0075]).
Regarding Claim 30, Yamazaki discloses a projection display (Figure 1B) comprising: 
a transparent support (Figure 1B; Counter Substrate 121); 
a projector lens array (Figure 1B; Lens Array 127) with a plurality of projector lenses (Figure 1B; Lens Array 127) arranged on the transparent support (see Figure 1B), the projector lens array (Figure 1B; Lens Array 127) comprising a plurality of projector lenses (see Figure 1B); 
an object structure array (Figure 1B; Lens Array 125) arranged on the transparent support (see Figure 1B and Paragraph [0073]), the object structure array (Figure 1B; Lens Array 125) comprising a plurality of essentially identical object structures (see Figure 1B), wherein at least one projector lens (Figure 1B; Lens Array 127) is associated with one object structure (see Figure 1B), such that the projections of the object structures (Figure 1B; Lens Array 125) superpose through the projector lenses (Figure 1B; Lens Array 127) to form an overall image (see Figure 1B and Paragraph [0073]); and 

wherein the illumination layer (Figure 1B; EL element comprising a lower electrode layer 103, an EL layer 105, and the upper electrode layer 107) is arranged on the object structure array (see Figure 1B).
Yamazaki does not expressly disclose that the object structure array is arranged on the transparent support on a side of the support facing away from the projector lens array.
Tsuji discloses a projection display (Figure 5) comprising: 
a transparent support (Figure 5; Substrate 2); 
a projector lens array (Figure 5; Lens Structure Section 6) with a plurality of projector lenses (Figure 5; Lens Bodies 12) arranged on the transparent support (see Figure 5); 
an object structure array (Figure 5; Lens 1) arranged on the transparent support (Figure 5; Substrate 2) on a side of the support (Figure 5; Substrate 2) facing away from the projector lens array (see Figure 5; wherein the lens 1 faces away from the lens structure section 6), the object structure array (Figure 5; Lens 1)  comprising a plurality of essentially identical object structures (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the object structure of Yamazaki such that the object structure array is arranged on the transparent support on a side of the support facing away from the projector lens array, as taught by Tsuji, because doing so would allow for light emitted from each light emission unit to be extracted to the side opposite to the substrate efficiently (see Tsuji Paragraph [0045]-[0046]).
Regarding Claim 36, Yamazaki discloses a projection display (Figure 1B) comprising: 
a transparent support (Figure 1B; Counter Substrate 121); 
a projector lens array (Figure 1B; Lens Array 127) with a plurality of projector lenses (Figure 1B; Lens Array 127) arranged on the transparent support (see Figure 1B); the projector lens array (Figure 1B; Lens Array 127) comprising a plurality of projector lenses (see Figure 1B);
an object structure array (Figure 1B; Lens Array 125) arranged on the transparent support (see Figure 1B and Paragraph [0073]), the object structure array (Figure 1B; Lens Array 125) comprising a plurality of essentially identical object structures (see Figure 1B), wherein at least one projector lens (Figure 1B; Lens Array 127) is associated with one object structure (see Figure 1B), such that the projections of 
an illumination layer (Figure 1B; EL element comprising a lower electrode layer 103, an EL layer 105, and the upper electrode layer 107) for illuminating the object structures (see Figure 1B and Paragraph [0062]) without condenser lenses between the object structures (Figure 1B; Lens Array 125) and the illumination layer (Figure 1B; EL element comprising a lower electrode layer 103, an EL layer 105, and the upper electrode layer 107).
Yamazaki does not expressly disclose that the object structure array is arranged on the transparent support on a side of the support facing away from the projector lens array.
Tsuji discloses a projection display (Figure 5) comprising: 
a transparent support (Figure 5; Substrate 2); 
a projector lens array (Figure 5; Lens Structure Section 6) with a plurality of projector lenses (Figure 5; Lens Bodies 12) arranged on the transparent support (see Figure 5); 
an object structure array (Figure 5; Lens 1) arranged on the transparent support (Figure 5; Substrate 2) on a side of the support (Figure 5; Substrate 2) facing away from the projector lens array (see Figure 5; wherein the lens 1 faces away from the lens structure section 6), the object structure array (Figure 5; Lens 1)  comprising a plurality of essentially identical object structures (see Figure 5).
.

Claims 12-15, 17-18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2012/0244643) as modified by Tsuji et al (US 2012/0262053; hereinafter referred to as Tsuji) as applied to claim 11, in view of Forrest et al (US 2010/0181899; hereinafter referred to as Forrest).
Regarding Claim 12, Yamazaki as modified by Tsuji discloses the limitations of claim 11 as detailed above.
Yamazaki as modified by Tsuji does not expressly disclose that the light-emitting layer comprises a first region with a light-emitting material and a second region with a low-index material comprising an index of refraction that is smaller than the index of refraction of the light- emitting material.
Forrest discloses a projection display (Figure 3A; Device 300) comprising: a transparent support (Figure 3A; Substrate 304); and an illumination layer (Figure 3A; Electrode 301, Layer 302 and Electrode 303), wherein the illumination layer (Figure 3A; Electrode 301, Layer 302 and Electrode 303) comprises a first electrode (Figure 3A; Electrode 301), a second electrode (Figure 3A; Electrode 303), and a light-emitting layer (Figure 3A; Layer 302) arranged between the first electrode (Figure 3A; Electrode 301) and the second electrode (Figure 3A; Electrode 303), and wherein the first electrode (Figure 3A; Electrode 301) is a transparent electrode (see Figure 3A); 
wherein the light-emitting layer (Figure 3A; Layer 302) comprises a first region with a light-emitting material (Figures 3A-3C; Emissive Materials 305) and a second region with a low-index material (Figures 3A-3C; Low-Index Material 310) comprising an index of refraction that is smaller than the index of refraction of the light- emitting material (see Paragraphs [0063]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection display of Yamazaki as modified by Tsuji such that the light-emitting layer comprises a first region with a light-emitting material and a second region with a low-index material comprising an index of refraction that is smaller than the index of refraction of the light- emitting material, as taught by Forrest, because doing so would improve the outcoupling efficiency of the device.
Regarding Claim 13, Yamazaki as modified by Tsuji and Forrest discloses the limitations of claim 12 as detailed above.
Forrest further discloses the second region (Figures 3A-3C; Low-Index Material 310) is arranged adjacent to the first region (Figures 3A-3C; Emissive Materials 305) in a multiply repeating manner (see Figures 3A-3C).
Regarding Claim 14, Yamazaki as modified by Tsuji and Forrest discloses the limitations of claim 13 as detailed above.
Forrest further discloses the low-index material forms a regular grid that is oriented in a plane parallel to the first electrode (see Figures 4A-4B; Paragraph [0067]; 
Regarding Claim 15, Yamazaki as modified by Tsuji and Forrest discloses the limitations of claim 14 as detailed above.
Forrest further discloses the grid comprises a periodicity that is higher than the wavelength of visible light (see Paragraph [0077]; wherein it is disclosed that the period of the grid (the spacing between the low-index regions) may be in the order of micrometers and greater than the wavelength of emitted light).
Regarding Claim 17, Yamazaki as modified by Tsuji and Forrest discloses the limitations of claim 13 as detailed above.
Forrest further discloses the low-index material forms an irregular grid that is oriented in a plane parallel to the first electrode (see Figure 4A and Paragraph [0067]).
Regarding Claim 18, Yamazaki as modified by Tsuji and Forrest discloses the limitations of claim 13 as detailed above.
Forrest further discloses the low-index material forms a grid that is oriented in a plane parallel to the first electrode (see Figures 4A-4B; Paragraph [0067]; wherein it is disclosed that the structures shown in FIGS. 4A-4B may be placed within an OLED in a plane parallel to one or both of the electrodes).
Regarding Claim 31, Yamazaki as modified by Tsuji discloses the limitations of claim 30 as detailed above.
Yamazaki as modified by Tsuji does not expressly disclose that the light-emitting layer comprises a first region with a light-emitting material and a second region with a low-index material comprising an index of refraction that is smaller than the index of 
Forrest discloses a projection display (Figure 3A; Device 300) comprising: a transparent support (Figure 3A; Substrate 304); and an illumination layer (Figure 3A; Electrode 301, Layer 302 and Electrode 303), wherein the illumination layer (Figure 3A; Electrode 301, Layer 302 and Electrode 303) comprises a first electrode (Figure 3A; Electrode 301), a second electrode (Figure 3A; Electrode 303), and a light-emitting layer (Figure 3A; Layer 302) arranged between the first electrode (Figure 3A; Electrode 301) and the second electrode (Figure 3A; Electrode 303), and wherein the first electrode (Figure 3A; Electrode 301) is a transparent electrode (see Figure 3A); 
wherein the light-emitting layer (Figure 3A; Layer 302) comprises a first region with a light-emitting material (Figures 3A-3C; Emissive Materials 305) and a second region with a low-index material (Figures 3A-3C; Low-Index Material 310) comprising an index of refraction that is smaller than the index of refraction of the light- emitting material (see Paragraphs [0063]-[0065]), wherein 
the low-index material forms a grid that is oriented in a plane parallel to the first electrode (see Figures 4A-4B; Paragraph [0067]; wherein it is disclosed that the structures shown in FIGS. 4A-4B may be placed within an OLED in a plane parallel to one or both of the electrodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection display of Yamazaki as modified by Tsuji such that the light-emitting layer comprises a first region with a light-emitting material and a second region with a low-index material comprising an index of .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2012/0244643) as modified by Tsuji et al (US 2012/0262053; hereinafter referred to as Tsuji) and Forrest et al (US 2010/0181899; hereinafter referred to as Forrest) as applied to claim 13, in view of Mino et al (US 2008/0186585; hereinafter referred to as Mino).
Regarding Claim 21, Yamazaki as modified by Tsuji and Forrest discloses the limitations of claim 13 as detailed above.
Yamazaki as modified by Tsuji and Forrest does not expressly disclose that opaque intermediate elements are arranged between the object structures.
Mino discloses a projection display (Figure 6) comprising: 
a transparent support (Figure 6; Film 19); 
an illumination layer comprising: 
a first electrode (Figure 6; Electrode 11),
a second electrode (Figure 6; Electrode 12) and,
light emitting layer (Figure 6; Luminous Layer 13)
and an object structure array (Figure 6; Lenses 15) arranged on the transparent support (see Figure 6); wherein 
opaque intermediate elements (Figure 6; First Monolayer 18) are arranged between the object structures (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the object structure of Yamazaki as modified by Tsuji and Forrest such that opaque intermediate elements are arranged between the object structures, as taught by Mino, because doing so would allow for the respective lenses to be isolated from the adjacent lenses at regular intervals (see Mino Paragraph [0128]).
Regarding Claim 22, Yamazaki as modified by Tsuji, Forrest and Mino discloses the limitations of claim 21 as detailed above.
Mino further discloses the opaque intermediate elements (Figure 6; First Monolayer 18) are reflective in the direction facing the first electrode (see Paragraphs [0127]–[0128]; wherein it is disclosed that reflection occurs at the interface between the transparent electrode 11 and the light extracting layer 14 and wherein it is further disclosed that the first monolayer 18 is formed on the interface between the light extracting layer 14 and the transparent electrode 11).
Regarding Claim 23, Yamazaki as modified by Tsuji, Forrest and Mino discloses the limitations of claim 22 as detailed above.
Yamazaki further discloses the second electrode (Figure 1B; Lower Electrode Layer 103) is a reflective electrode (see Paragraph [0062]; wherein it is disclosed that a material having a property of reflecting light emitted from the EL layer 105 is used for a surface of the lower electrode layer 103).

Claims 24-26, 33-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2012/0244643) as modified by Tsuji et al (US 2012/0262053; hereinafter referred to as Tsuji) as applied to claims 11 and 36, in view of Mino et al (US 2008/0186585; hereinafter referred to as Mino).
Regarding Claim 24, Yamazaki as modified by Tsuji discloses the limitations of claim 11 as detailed above.
Yamazaki as modified by Tsuji does not expressly disclose that opaque intermediate elements are arranged between the object structures.
Mino discloses a projection display (Figure 6) comprising: 
a transparent support (Figure 6; Film 19); 
an illumination layer comprising: 
a first electrode (Figure 6; Electrode 11),
a second electrode (Figure 6; Electrode 12) and,
light emitting layer (Figure 6; Luminous Layer 13)
and an object structure array (Figure 6; Lenses 15) arranged on the transparent support (see Figure 6); wherein 
opaque intermediate elements (Figure 6; First Monolayer 18) are arranged between the object structures (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the object structure of Yamazaki as modified by Tsuji such that opaque intermediate elements are arranged between the object structures, as taught by Mino, because doing so would allow for the respective lenses to be isolated from the adjacent lenses at regular intervals (see Mino Paragraph [0128]).
Regarding Claim 25, Yamazaki as modified by Tsuji and Mino discloses the limitations of claim 24 as detailed above.
Mino further discloses the opaque intermediate elements (Figure 6; First Monolayer 18) are reflective in the direction facing the first electrode (see Paragraphs [0127]–[0128]; wherein it is disclosed that reflection occurs at the interface between the transparent electrode 11 and the light extracting layer 14 and wherein it is further disclosed that the first monolayer 18 is formed on the interface between the light extracting layer 14 and the transparent electrode 11).
Regarding Claim 26, Yamazaki as modified by Tsuji and Mino discloses the limitations of claim 25 as detailed above.
Yamazaki further discloses the second electrode (Figure 1B; Lower Electrode Layer 103) is a reflective electrode (see Paragraph [0062]; wherein it is disclosed that a material having a property of reflecting light emitted from the EL layer 105 is used for a surface of the lower electrode layer 103).
Regarding Claim 33, Yamazaki as modified by Tsuji discloses the limitations of claim 30 as detailed above.
Yamazaki as modified by Tsuji does not expressly disclose that opaque intermediate elements are arranged between the object structures.
Mino discloses a projection display (Figure 6) comprising: 
a transparent support (Figure 6; Film 19); 
an illumination layer comprising: 
a first electrode (Figure 6; Electrode 11),
a second electrode (Figure 6; Electrode 12) and,
light emitting layer (Figure 6; Luminous Layer 13)
and an object structure array (Figure 6; Lenses 15) arranged on the transparent support (see Figure 6); wherein 
opaque intermediate elements (Figure 6; First Monolayer 18) are arranged between the object structures (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the object structure of Yamazaki as modified by Tsuji such that opaque intermediate elements are arranged between the object structures, as taught by Mino, because doing so would allow for the respective lenses to be isolated from the adjacent lenses at regular intervals (see Mino Paragraph [0128]).
Regarding Claim 34, Yamazaki as modified by Tsuji and Mino discloses the limitations of claim 33 as detailed above.
Mino further discloses the opaque intermediate elements (Figure 6; First Monolayer 18) are reflective in the direction facing the first electrode (see Paragraphs [0127]–[0128]; wherein it is disclosed that reflection occurs at the interface between the transparent electrode 11 and the light extracting layer 14 and wherein it is further disclosed that the first monolayer 18 is formed on the interface between the light extracting layer 14 and the transparent electrode 11).
Regarding Claim 37, Yamazaki as modified by Tsuji discloses the limitations of claim 36 as detailed above.
Yamazaki as modified by Tsuji does not expressly disclose that opaque intermediate elements are arranged between the object structures.
Mino discloses a projection display (Figure 6) comprising: 
a transparent support (Figure 6; Film 19); 
an illumination layer (Figure 6; Electrodes 11 and 12 and Luminous Layer 13) comprising: 
a first electrode (Figure 6; Electrode 11),
a second electrode (Figure 6; Electrode 12) and,
light emitting layer (Figure 6; Luminous Layer 13)
and an object structure array (Figure 6; Lenses 15) arranged on the transparent support (see Figure 6); wherein 
opaque intermediate elements (Figure 6; First Monolayer 18) are arranged between the object structures (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the object structure of Yamazaki as modified by Tsuji such that opaque intermediate elements are arranged between the object structures, as taught by Mino, because doing so would allow for the respective lenses to be isolated from the adjacent lenses at regular intervals (see Mino Paragraph [0128]).
Regarding Claim 38, Yamazaki as modified by Tsuji discloses the limitations of claim 37 as detailed above.
Mino further discloses the opaque intermediate elements (Figure 6; First Monolayer 18) are reflective in the direction facing the illumination layer (see Paragraphs [0127]–[0128]; wherein it is disclosed that reflection occurs at the interface between the transparent electrode 11 and the light extracting layer 14 and wherein it is further disclosed that the first monolayer 18 is formed on the interface between the light extracting layer 14 and the transparent electrode 11).
Allowable Subject Matter
Claims 16, 19-20, 27, 32, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 16, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the mean distance between grid lines is not more than five times the mean width of the grid lines.
This limitation in combination with the limitations of claims 11, 12, 13, 14 and 15 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 19, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the mean distance between grid lines is not more than three times the mean width of the grid lines.
This limitation in combination with the limitations of claims 11, 12, 13 and 18 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 20, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the mean distance between grid lines is not more than five times the mean width of the grid lines.
This limitation in combination with the limitations of claims 11, 12, 13 and 18 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 27, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the projector lenses are 
This limitation in combination with the other limitations of claim 11 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 32, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the mean distance between grid lines is not more than five times the mean width of the grid lines.
This limitation in combination with the limitations of claims 30 and 31 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 35, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the projector lenses are comprised of a plurality of droplets printed by means of transparent ink, which plurality of droplets in their liquid state join into a drop which forms a projector lens after curing, wherein the number of droplets for two adjacent projector lenses is different. 
This limitation in combination with the limitations of claim 30 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 39, the projector lenses are comprised of a plurality of droplets printed by means of transparent ink, which plurality of droplets in their liquid state join into a drop which forms a projector lens after curing, wherein the number of droplets for two adjacent projector lenses is different.
This limitation in combination with the limitations of claim 36 would render the claim non-obvious over the prior art of record if rewritten.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882